Exhibit 10(f)(11)

EXECUTION VERSION

AMENDMENT NO. 1, dated as of October 24, 2013 (this “Amendment”), among LAMAR
MEDIA CORP., (the “Company”), LAMAR ADVERTISING OF PUERTO RICO, INC. (the
“Initial Subsidiary Borrower” and together with the Company, the “Borrowers”),
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity,
“Administrative Agent”) and the Lenders party hereto to the Amended and Restated
Credit Agreement, dated as of February 9, 2012, by and among the Borrowers, the
Administrative Agent, the Lenders and the other parties thereto (the “Credit
Agreement”). Capitalized terms used and not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement.

WHEREAS, Section 10.02 of the Credit Agreement permits the Credit Agreement to
be amended from time to time with the consent of the Company and the Required
Lenders;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Amendment

(a) Section 7.04 of the Credit Agreement is hereby amended by (i) deleting the
word “and” appearing at the end of clause (e)(iv) thereof, (ii) replacing the
“.” at the end of clause (f) thereof with “; and” and (iii) inserting a new
clause (g) as follows:

“(g) Any sale, assignment, transfer or other disposition of property by the
Company or any Restricted Subsidiary that would be permitted as an Investment
pursuant to Section 7.05(a) shall be permitted under this Section 7.04.”

(b) For the avoidance of doubt, the Required Lenders hereby agree that no Event
of Default resulted from any previous sale, assignment, transfer or other
disposition of property that would be permitted by the Credit Agreement as
amended hereby.

Section 2. Conditions Precedent to the Effectiveness

This Amendment shall become effective as of the date (the “Amendment Effective
Date”) first written above when, and only when, the Administrative Agent shall
have received this Amendment, duly executed by the Company, the Administrative
Agent and Lenders constituting the Required Lenders.

Section 3. Representations and Warranties; No Default

On and as of the Amendment Effective Date, after giving effect to this
Amendment, each Credit Party hereby represents and warrants to the
Administrative Agent and each Lender that as of the Amendment Effective Date
(a) no Default or Event of Default shall have occurred and be continuing and
(b) all representations and warranties made by any Credit Party contained in the
Credit Agreement or in the other Loan Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the Amendment Effective Date (except where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date).



--------------------------------------------------------------------------------

Section 4. Fees and Expenses

Borrower agrees to pay on demand in accordance with the terms of Section 10.02
of the Credit Agreement all reasonable disbursements and expenses of the
Administrative Agent in connection with the preparation, reproduction, execution
and delivery of this Amendment (including, without limitation, the reasonable
fees and disbursements of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent with respect thereto).

Section 5. Reference to and Effect on the Credit Documents

(a) As of the Amendment Effective Date, each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import,
and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder,” “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument.

(b) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Company or the Administrative Agent under any of the
Loan Documents, nor constitute a waiver or amendment of any other provision of
any of the Loan Documents or for any purpose except as expressly set forth
herein.

(d) This Amendment is a Loan Document.

Section 6. Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.

Section 7. Section Titles

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.

 

-2-



--------------------------------------------------------------------------------

Section 8. Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

Section 9. Governing Law

THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

LAMAR MEDIA CORP. By:  

/s/ Keith A. Istre

  Name: Keith A. Istre   Title: Chief Financial Officer JPMORGAN CHASE BANK,
N.A., as Administrative Agent By:  

/s/ Peter B. Thauer

  Name: Peter B. Thauer   Title: Managing Director

 

-4-